UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1186



JEAN MOUNE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-352-497)


Submitted:    June 17, 2002                  Decided:   July 16, 2002


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION ASSISTANCE CENTER, INC., Silver Spring,
Maryland, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Emily Anne Radford, Assistant Director, James A.
Hunolt, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean Moune, a native and citizen of Cameroon, petitions for

review of a final order of the Board of Immigration Appeals (Board)

denying his motion to reopen deportation proceedings based on new

evidence and a claim for protection under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment.

     Moune contends the Board abused its discretion in finding that

he failed to present material evidence that was not available and

could not have been discovered or presented at the deportation

hearing. Moune further contends the Board abused its discretion in

finding that he failed to establish a prima facie case that it is

more likely than not that he would suffer torture if returned to

Cameroon.     See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999);

8   C.F.R.    §   208.16(c)(2)   (2001).    We   have   reviewed   the

administrative record and the Board’s decision and find no abuse of

discretion in its denial of the motion to reopen.       See 8 C.F.R.

§ 208.18(b)(2)(ii).

     Accordingly, we affirm the Board’s denial of relief.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED


                                   2